Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  This claim is directed to a “non-volatile computer storage medium.”  Applicant’s specification, at page 23, lines 1-4, provides the following description of the claimed memory:
“The foregoing program may be stored in a non-volatile computer readable storage medium. When the program is executed, steps including the foregoing method embodiments are performed. Moreover, the foregoing storage medium includes any medium that can store program codes, such as a Read-Only Memory (ROM), a magnetic disk, or an optical disk.

Because this language is exemplary, and not limiting, the instant claims may be directed to signals, carrier waves, or other transitory storage media, which are non-statutory forms of computer readable media.  Thus, the instant claim may be directed to non-statutory subject matter. 
To overcome this rejection, the examiner suggests that any claims directed to the non-statutory computer readable media be amended such that they are directed only to statutory forms of computer readable media; for example, recitation of a “non-transitory computer storage medium” might overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (U.S. Patent Application Publication No. 2020/0272902), referred herein as Feng, in view of Brothers et al. (U.S. Patent Application Publication No. 2016/0358069), referred herein as Brothers.
Regarding claim 1, Feng teaches an image processing method, comprising: generating a feature map of a to-be-processed image by performing feature extraction on the image (para 80, lines 1-6 and 17-23; paras 130-132); determining a feature weight corresponding to a plurality of feature points comprised in the feature map (para 98, lines 1-8; para 100; para 147, lines 1-11); and obtaining a feature-enhanced feature map by separately transmitting feature information of each feature point to associated other feature points comprised in the feature map based on the corresponding feature weight (para 106, lines 1-6; para 110; para 147, the last 6 lines).
Although Feng teaches that feature weights can be correlated to a 1x1 section of the feature map, Feng does not explicitly teach a weight corresponding to each of the feature points.
Brothers teaches a method comprising generating a feature map by feature extraction (para 23, lines 1-5; para 32, lines 1-4; para 69), and further comprising determining a feature weight corresponding to each of a plurality of feature points in the feature map (fig 9; paras 70 and 71; para 103).  It would have been obvious to one of ordinary skill in the art to assign such weights because as taught by Brothers, this helps reduce the number of computations required without sacrificing accuracy of the feature extraction, thereby improving performance, cost, and efficiency (see, for example, Brothers, para 23, the last 4 lines and para 26, lines 1-13).

Regarding claim 2, Feng in view of Brothers teaches the method according to claim 1, further comprising: performing scene analysis processing or object segmentation processing on the image based on the feature-enhanced feature map; and/or performing robot navigation control or vehicle intelligent driving control based on a result of the scene analysis processing or a result of the object segmentation processing (Feng, para 75, lines 1-11; para 80, lines 1-6; Brothers, para 23, lines 1-7).
Regarding claim 3, Feng in view of Brothers teaches the method according to claim 1, wherein the feature weight of the feature point comprised in the feature map comprises an inward reception weight and an outward transmission weight; the inward reception weight indicates a weight used by a feature point to receive the feature information of another feature point comprised in the feature map, and the outward transmission weight indicates a weight used by a feature point to send the feature information to another feature point comprised in the feature map (Feng, figs 1 and 2; para 75, lines 11-24; paras 100 and 106; para 122, lines 6-31; Brothers, para 82, lines 1-12; para 85; para 86, lines 1-12).
Regarding claim 4, Feng in view of Brothers teaches the method according to claim 3, wherein determining the feature weight corresponding to each of the plurality of the feature points comprised in the feature map comprises: obtaining a first weight vector with respect to inward reception weights of each of the plurality of the feature points by performing first branch processing on the feature map; and obtaining a second weight vector with respect to outward transmission weights of each of the plurality of feature points by performing second branch processing on the feature map (Feng, para 85, the last 9 lines; para 92; para 122, lines 6-18; para 147, lines 1-11).

Regarding claim 16, Feng in view of Brothers teaches the method according to claim 2, wherein the method is implemented by using a feature extraction network and a feature enhancement network; and before generating the feature map of the to-be-processed image by performing feature extraction on the image, the method further comprises: training the feature enhancement network by using a sample image, or training the feature extraction network and the feature enhancement network by using the sample image, wherein the sample image has an annotation processing result which comprises an annotated scene analysis result or an annotated object segmentation result (Feng, para 89, lines 7-13; para 120, lines 1-9; para 122, lines 6-23).
Regarding claim 17, Feng in view of Brothers teaches the method according to claim 16, wherein training the feature enhancement network by using the sample image comprises: obtaining a prediction processing result by inputting the sample image into the feature extraction network and the feature enhancement network; and training the feature enhancement network based on the prediction processing result and the annotation processing result; and/or training the feature extraction network and the feature enhancement network by using the sample image comprises: obtaining a prediction processing result by inputting the sample image into the feature extraction network and the feature enhancement network; obtaining a first loss based on the prediction processing result and the annotation processing result; and training the feature extraction network and the feature enhancement network based on the first loss (Feng, para 75, lines 14-35; para 120, lines 1-9; para 122, lines 6-23).
Regarding claim 18, Feng in view of Brothers teaches the method according to claim 17, further comprising: determining an intermediate prediction processing result based on a feature map output by an intermediate layer in the feature extraction network; obtaining a second loss based on the intermediate prediction processing result and the annotation processing result; and adjusting parameters of the feature extraction network based on the second loss (Feng, para 90; para 120; para 122, lines 6-26).
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processor and memory, which are disclosed by Feng, para 177, lines 1-2); thus they are rejected on similar grounds.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processor and memory, which are disclosed by Feng, para 177, lines 1-2); thus they are rejected on similar grounds.

Allowable Subject Matter
Claims 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior art teaches the method of claim 4, but in the context of claims 1, 3, 4, and 5 as a whole, the prior art does not teach the method according to claim 4, wherein obtaining the first weight vector with respect to the inward reception weights of each of the plurality of the feature points by performing the first branch processing on the feature map comprises: obtaining a first intermediate weight vector by processing the feature map through a neural network; and obtaining the first weight vector by removing invalid information in the first intermediate weight vector, wherein the invalid information indicates information in the first intermediate weight vector that has no impact on feature transmission or has an impact degree, for the feature transmission, less than a specified condition.
Regarding claims 6-8, these claims comprise allowable subject matter insomuch as they depend from claims that comprise allowable subject matter.
Regarding claim 9, the prior art teaches the method of claim 4, but in the context of claims 1, 3, 4, and 9 as a whole, the prior art does not teach the method according to claim 4, wherein obtaining the second weight vector with respect to the outward transmission weights of each of the plurality of the feature points by performing the second branch processing on the feature map comprises: obtaining a second intermediate weight vector by processing the feature map through a neural network; and obtaining the second weight vector by removing invalid information in the second intermediate weight vector, wherein the invalid information indicates information in the second intermediate weight vector that has no impact on feature transmission or has an impact degree, for the feature transmission, less than a specified condition; and/or obtaining the feature-enhanced feature map by separately transmitting feature information of each feature point to the associated other feature points comprised in the feature map based on the corresponding feature weight comprises: obtaining a first feature vector based on the first weight vector and the feature map; obtaining a second feature vector based on the second weight vector and the feature map; and obtaining the feature-enhanced feature map based on the first feature vector, the second feature vector, and the feature map.
Regarding claims 10-15, these claims comprise allowable subject matter insomuch as they depend from claims that comprise allowable subject matter.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Modica (U.S. Patent Application Publication No. 2016/0188996); Extracting feature geometries for localization of a device.
Liu (U.S. Patent Application Publication No. 2018/0039853); Object detection system and object detection method.
Zhang (U.S. Patent Application Publication No. 2020/0026992); Hardware neural network conversion method, computing device, compiling method and neural network software and hardware collaboration system.
Yamazaki (U.S. Patent Application Publication No. 2018/0032911); Parallel information processing apparatus, information processing method and non-transitory recording medium.
Han (U.S. Patent Application Publication No. 2018/0276454); Facial verification method and apparatus.
Gurvich (U.S. Patent Application Publication No. 2019/0303725); Neural network training system.
Chen (U.S. Patent Application Publication No. 2020/0286273); Computer-implemented method for generating composite image, apparatus for generating composite image, and computer-program product.
Uchiyama (U.S. Patent Application Publication No. 2019/0220685); Image processing apparatus that identifies object and method therefor.
Guo (U.S. Patent Application Publication No. 2020/0285911); Image recognition method, electronic apparatus and readable storage medium.
Ebrahimi (U.S. Patent Application Publication No. 2021/0089040); Obstacle recognition method for autonomous robots.
Long (U.S. Patent Application Publication No. 2021/0174604); Systems and methods for constructing a three-dimensional model from two-dimensional images.
Ebrahimi (U.S. Patent Application Publication No. 2022/0066456); Obstacle recognition method for autonomous robots.
Liang (U.S. Patent Application Publication No. 2022/0214457); Three-dimensional object detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613